Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 23, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  150226 & (15)                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 150226
                                                                    COA: 322852
                                                                    Ottawa CC: 13-037767-FH
  TYRONE McKENSEY CLARK,
           Defendant-Appellant.

  _________________________________________/

         By order of April 29, 2015, the prosecuting attorney was directed to answer the
  application for leave to appeal the August 27, 2014 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal,
  we REMAND this case to the Court of Appeals for consideration as on leave granted.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 23, 2015
         s0916
                                                                               Clerk